EXHIBIT 10.2


FOURTH AMENDMENT TO ASSET PURCHASE AGREEMENT


THIS FOURTH AMENDMENT to Asset Purchase Agreement is dated this 14th day of
January, 2008, by and among Wits Basin Precious Minerals Inc. (the “Purchaser”),
Central City Mining Corp. and George Otten (collectively, the “Sellers” and each
individually as a “Seller”), and Hunter Gold Mining Corp. and Hunter Gold Mining
Inc. (collectively the “Covenantors” and each a “Covenantor”) (the Purchaser,
Sellers and Covenantors are individually or collectively, as the case may be, a
“Party” or “Parties”).
 
RECITALS: The Parties entered into an Asset Purchase Agreement dated on or about
September 20, 2006, for the sale and purchase of assets, real estate and real
estate mining claims described in such asset purchase agreement, which was
amended by that certain First Amendment to Asset Purchase Agreement dated
October 31, 2006, that Second Amendment to Asset Purchase Agreement dated as of
March 1, 2007 and that Third Amendment to Purchase Agreement dated May 31, 2007
(collectively, “Purchase Agreement”); and the wish to amend the Purchase
Agreement on the terms and conditions hereafter set forth.


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the parties agree that the
Purchase Agreement shall be revised as follows:
 
1.      The reference to $800,000 in Section 3.1(a) is hereby revised to be
$2,500,000.
2.      The reference to $6,750,000.00 CND in Section 3.2 is hereby revised to
be $6,500,000.00 CND.
3.      The reference to March 31, 2008 in Section 3.3(a) and November 30, 2006
in Article 11 are revised to June 30, 2008.
4.      Section 3.3(b)(ii) is hereby deleted in its entirety and replaced with
the following language:  
“Purchaser shall deliver to Sellers (or Sellers’ nominee) a note payable to
Sellers (or Sellers’ nominee) in the original principal amount of Six Million
Five Hundred Thousand Canadian Dollars ($6,500,000.00 CDN) in the form of
Exhibit C* hereto and hereby made a part hereof (“Note”), (iii) a deed of trust
in the form of Exhibit D* hereto and hereby made a part hereof with George Otten
(or other Sellers’ nominee) as the trustee for the Sellers securing the Note
(the “Deed of Trust”), and (iv) Three Million Six Hundred Twenty Thousand
(3,620,000) shares of the unregistered and restricted .01 par value common
capital stock of the Purchaser.”
5.      The Note attached as Exhibit C* shall be revised as follows:
a.           No interest shall accrue until January 1, 2010, and quarterly
installments shall begin March 31, 2010.
b.           The reference in the definition of the “Balloon Demand Date” shall
be revised from December 31, 2008 to be December 31, 2011 and the Maturity Date
shall be the later of the Balloon Demand Date or December 31, 2015.
6.      Except as provided for above, all the terms and conditions of the
Purchase Agreement shall remain in full force and effect.  This amendment may be
executed in counterparts.  A facsimile signature shall be deemed an original.


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Asset Purchase Agreement to be duly executed and delivered, all on and as of the
date first written above.
 
PURCHASER:
 
SELLERS:
WITS BASIN PRECIOUS MINERALS INC.
a Minnesota corporation
 
CENTRAL CITY CONSOLIDATED MINING CORP.
a Colorado corporation
         
By:
  /s/ Stephen D. King
 
By:
/s/ George Otten
Its:
CEO
 
Its:
President
1-28-08
     
COVENANTORS:
 
GEORGE OTTEN, a resident of Colorado
         
/s/ George Otten
1-28-08
      
HUNTER GOLD MINING CORP.
a British Columbia corporation
 
HUNTER GOLD MINING INC.
a Colorado corporation
         
By:
/s/ George Otten
 
By:
/s/ George Otten
Its:
President
1-28-08
  
Its:
President
1-28-08


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF
PROMISSORY NOTE
 
NON-RECOURSE PROMISSORY NOTE


CDN $6,750,000.00
Minneapolis, Minnesota, USA
 
________ ___, 2008



1.           FOR VALUE RECEIVED, the undersigned, WITS BASIN PRECIOUS MINERALS,
INC., a Minnesota corporation (hereinafter “Borrower”) whose address is
_________________________________________________, Minnesota  55____ promises to
pay to the order of HUNTER GOLD MINING INC., a Colorado corporation (“Holder”)
whose address is ___________________________________________________,
___________, the principal sum of Six Million Seven Hundred Fifty Thousand and
00/100 Canadian Dollars (CDN $6,750,000.00), in lawful money of Canada, together
with interest on the unpaid principal balance, at the interest rate as set forth
below, in installments as follows:


(i)           Commencing on October 1, 2007, and continuing on each January 1,
April 1, July 1, and October 1 thereafter (each, a “Payment Date”) until the
Maturity Date (as defined below), the Borrower shall pay a quarterly installment
of accrued interest only plus a Production Revenue Payment (as defined below),
calculated at the interest rate as set forth below.


(ii)           On the earlier of (i) fifth anniversary of the first Production
Revenue Payment, (ii) December 31, 2013, or (iii) the occurrence of the “Balloon
Demand Date”, as defined in Paragraph 4 below  (such earlier date is referred to
herein as the “Maturity Date”), the entire remaining principal balance together
with any unpaid accrued interest shall be due and payable.


2.           From the date hereof until June 30, 2007, no interest shall accrue
on the unpaid balance hereunder.  From July 1, 2007 until this Note is paid in
full, interest shall accrue on the unpaid balance hereunder at the rate of five
percent (5.00%) per annum.


3.           In addition to the interest payments due above, Borrower agrees
that, on the first Payment Date following the first Calendar Quarter (which is
defined as any (i) January 1 to March 31, (ii) April 1 to June 30, (iii) July 1
to September 30, or (iv) October 1 to December 31, of any year) in which
Borrower realizes Profit (as defined below) in excess of US$100,000 in such
Calendar Quarter from the real estate commonly known as the “Hunter Gold Mine”,
located in the ______________ County, Colorado, USA (the “Mine”), which was
acquired by Borrower from Holder on the date of this Note, and continuing on
each Payment Date thereafter until this Note is repaid in full, Borrower shall
make principal repayments hereunder (each a “Production Revenue Payment”), which
payment(s) shall equal the lesser of (i) CDN $325,000.00 or (ii) that amount
equal to all revenue received by Borrower from sales of minerals or mineral
by-products from the Mine, less all Borrower’s expenses, including interest
expense but excluding depreciation, distributions or dividends paid to
shareholders of Borrower, incurred in connection with such sales or the
operation of the Mine for the immediately preceding Calendar Quarter (any
positive number from the formula contained in this clause (ii) over a Calendar
Quarter shall be defined as “Profit”).


2

--------------------------------------------------------------------------------


 
4.           Notwithstanding anything contained in this Note to the contrary,
the Holder may demand payment in full and declare the outstanding balance due
hereunder immediately due and payable in the event that there has been no
Calendar Quarter prior to December 31, 2008 in which Borrower has been obligated
to make a Production Revenue Payment hereunder.  The Balloon Demand Date is
defined as that date which is thirty (30) days after the last of the
following:  (i) by December 31, 2008, if there has been no Calendar Quarter in
which Borrower has been obligated to make a Production Revenue Payment
hereunder, and (ii) Holder has demanded from Borrower, in writing, payment in
full of the outstanding balance due hereunder and has declared such balance to
be immediately due and payable.


5.           All payments shall be made at the office of the Holder set forth
above, or at such other place as the Holder hereof may from time to time
designate in writing.


6.           It is hereby expressly agreed that should default be made in the
payment of any installment of principal, interest or other sums when due
hereunder or any other note or agreement between Borrower and Holder, and such
default continues for ninety (90) days after the date due, an “Event of Default”
shall occur under the Deed of Trust and Security Agreement (“Deed of Trust”) of
even date herewith securing this Note and covering property located in
_____________ County, Colorado, the whole sum of principal, accrued interest and
other sums outstanding hereunder shall, at the option of the Holder hereof, be
fully accelerated and become immediately due and payable, anything contained
herein or in any instrument now or hereafter securing this Note to the contrary
notwithstanding.  Said acceleration option and Default Rate shall continue until
all such defaults have been cured.  In the event of such acceleration, the term
“Maturity Date” shall be deemed to mean the date on which this Note is due and
payable as a result of such acceleration.   Notwithstanding any other provision
of this Note to the contrary, it is agreed that the Borrower of this Note shall
have no personal liability for any default hereunder and that the sole recourse
in the event of any default hereunder shall be the Holder’s right to the
disposition and/or foreclosure of any personalty and/or realty securing this
Note.


7.           Borrower may prepay a portion or the entire principal amount due
hereunder at any time without penalty, and such prepayment shall be applied as
hereinabove provided.


8.           Borrower consents to the personal jurisdiction of the state and
federal courts located in the State of Colorado in connection with any
controversy related in any way to this Note or any security or guaranty for this
Note, waives any argument that venue in such forums is not convenient, and
agrees that any litigation initiated by any of them against the Holder or any
other holder of this Note relating in any way to this Note or any security or
guaranty for this Note shall be venued in either the District Court of
___________ County, Colorado, or the United States District Court for the
District of Colorado.
 
3

--------------------------------------------------------------------------------


 
BORROWER:
Wits Basin Precious Minerals, Inc.
 
By:
 
Its
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
FORM OF
DEED OF TRUST
 
DEED OF TRUST
 
THIS SECURITY AGREEMENT (“Deed of Trust”) is made as of the ______ day of
______________, 200_, between WITS BASIN PRECIOUS MINERALS, INC., a Minnesota
corporation (“Grantor”), whose address _______________________________, and
GEORGE OTTEN (“Trustee”), whose address is _____________________________.


WITNESSETH:


WHEREAS, this Deed of Trust is made by Grantor to secure and enforce the payment
of the following note, obligations, indebtedness and liabilities:  (a) a certain
Promissory Note of even date herewith in the principal amount of Six Million and
00/100 Canadian Dollars (CND $6,500,000.00) made by Grantor and payable to the
order of HUNTER GOLD MINING, INC., a Colorado corporation, at
___________________________________________________, with interest and payments,
all as provided therein, being due and payable in full on _____________, and all
modifications, renewals or extensions thereof (the “Note”) (said payee and all
subsequent holders of the Note or any part thereof or any interest therein or in
any of the Secured Indebtedness, as hereinafter defined, are hereinafter
collectively called the “Beneficiary”); and (b) all obligations of this Deed of
Trust or any other instruments (“Loan Documents”) executed by Grantor in favor
of Beneficiary now or hereafter evidencing or securing the above-described
indebtedness or any part thereof (collectively the “Secured Indebtedness”).  The
terms and provisions of the Note are incorporated herein by this reference.


In order to secure payment of the Secured Indebtedness, Grantor does hereby
grant, bargain, sell and convey unto the Trustee, in trust forever, that certain
property situate in the ___________ County, Colorado, more particularly
described on Exhibit A attached hereto and incorporated herein by this
reference, which is commonly known as the Hunter Gold Mine (sometimes
collectively hereinafter referred to as the “Property” or the “Mortgaged
Property”); and


TOGETHER with all and singular the tenements, hereditaments, easements, rights
of way and appurtenances thereunto belonging or in any wise appertaining,
whether now owned or hereafter acquired by Grantor, and any and all rights of
ingress and egress to and from adjoining property (whether such rights now exist
or subsequently arise), together with the reversion or reversions, remainder or
remainders, and rents, issues and profits thereof, and also the entire estate,
right, title, interest, claim and demand whatsoever of Grantor of, in and to the
same and of, in and to every part and parcel thereof; and



--------------------------------------------------------------------------------


 
TOGETHER with all buildings, structures, parking structures and improvements now
or hereafter located on the Mortgaged Property, including any and all easements
and rights of way used in connection therewith; and


TOGETHER with all right, title and interest of Grantor, if any, in all trees,
shrubs, flowers and other landscaping features and all oil, gas, minerals,
water, water rights, drains and drainage rights appurtenant to, located on,
under or above or used in connection with the Mortgaged Property and the
improvements situate thereon, or any part thereof, whether now existing or
hereafter created or acquired; and


TOGETHER with all leases, rents, issues, royalties, bonus, income and profits,
of each and every kind, now or hereafter relating to or arising from the
Mortgaged Property and the improvements situate thereon; and


All of the foregoing property, interests and rights are sometimes hereinafter
collectively referred to as the "Mortgaged Property, Improvements and Rights, or
the “Property”;


AND, Grantor, for itself and its successors and assigns, represents, warrants
and covenants that, and has good right and authority to grant, bargain, sell,
convey, transfer, assign and mortgage the Property; that the execution and
delivery of this Deed of Trust, the Note and all other instruments securing the
payment of the Note do not contravene any law, order, decree, rule or regulation
to which Grantor is subject; that the Note, this Deed of Trust and all other
instruments securing the payment of the Note constitute the legal, valid and
binding obligations of Grantor and that Grantor will warrant and forever defend
the title to the Property against the claims of all persons whomsoever claiming
or to claim the same or any part thereof, subject to all matters of record.


AND, that for so long as the Secured Indebtedness or any part thereof remains
unpaid, Grantor covenants and agrees for itself and its successors and assigns
as follows:


1.           Covenants.


1.1          General Covenants.


1.1.1     Payment.  Grantor will make prompt payment, as the same become due, of
all installments of principal and interest on the Note and of all the other
Secured Indebtedness.


1.1.2     Maintenance of Mortgaged Property.  Grantor will cause the Mortgaged
Property to be operated in accordance with all applicable laws and rules,
regulations and orders promulgated by all duly constituted authorities.  Grantor
will allow the Beneficiary or its authorized representative to enter the
Property at any reasonable time upon advance written notice to inspect the
Property and Grantor's books and records pertaining thereto, and Grantor will
reasonably assist the Beneficiary or said representative in whatever way
necessary to make such inspection.


2

--------------------------------------------------------------------------------


 
1.1.3     Taxes.  Grantor shall pay or cause to be paid prior to delinquency,
except to the extent provision is actually made therefor as set forth
hereinafter, all taxes and assessments theretofore or hereafter levied or
assessed against the Property, or any part thereof, or any other tax asserted as
a substitute therefor and upon request, will furnish the Beneficiary with
receipts showing payment of such taxes and assessments on or before the
applicable due date therefor; except that Grantor may in good faith, by
appropriate proceedings, contest and diligently pursue such contest, the
validity, applicability or amount of any asserted tax or assessment; provided,
however, that in any event each such contest shall be concluded and the taxes,
assessments, interests, costs and penalties shall be paid prior to the date any
writ or order is issued under which the Property may be sold.


1.1.4     Condemnation.  Immediately upon obtaining knowledge of the institution
of any proceedings for the condemnation of the Property or any portion thereof,
or any other proceedings arising out of injury or damage to the Property, or any
portion thereof, Grantor will notify the Beneficiary of the pendency of such
proceedings and the time and place of all settings, hearings, trials or other
proceedings relating thereto.  The Beneficiary may participate in any such
proceedings, and Grantor shall from time to time deliver to the Beneficiary all
instruments required by it to permit such participation.  Grantor shall, at its
expense, diligently prosecute any such proceedings.  All proceeds of
condemnation awards or proceeds of sale in lieu of condemnation with respect to
the Property and all judgments, decrees and awards for injury or damage to the
Property shall be paid to the Grantor and shall be applied to the repair,
restoration or replacement of the property condemned. In the event the proceeds
of the condemnation award (after deduction for reimbursements to the Beneficiary
or Trustee) are deemed inadequate, in the sole discretion of a licensed engineer
or architect hired by Grantor, to repair or restore any injury or damage arising
from such condemnation, Grantor shall pay said amount necessary for such repair,
restoration or replacement.  Determination by Grantor's licensed engineer or
architect of the amount required to be contributed by the Grantor shall be
deemed conclusive.  If (i) there exists an event of default under the Note, this
Deed of Trust, or the Loan Documents, the condemnation proceeds shall be applied
by Beneficiary to cure such default and the remainder shall be paid to Grantor
for the restoration or repair of the Property, or (ii) Grantor and Beneficiary
mutually agree, in which case the condemnation proceeds shall be applied in
payment of the Secured Indebtedness, either in whole or in part (without a
premium or penalty), in the inverse order of maturity, with the remainder, if
any, to be paid to Grantor.  Beneficiary shall send to Grantor a notice of the
balance of the Secured Indebtedness remaining, if any, after the application of
said funds.  Grantor shall not be obligated to repair or rebuild the damaged
portion of the Property.


1.1.5     Books and Records.  Grantor will keep accurate books and records in
accordance with generally accepted accounting principles in which full, true and
correct entries shall be promptly made as to all operations on the Property,
and, as often as reasonably requested by the Beneficiary, but nor more often
than once in each calendar quarter, Grantor will make reports of operations in
such form as the Beneficiary prescribes, setting out full data as to the
revenues from the Property.

 
3

--------------------------------------------------------------------------------

 
 
2.           Remedies and Events of Default.
 
2.1           Events of Default.  The term "default" or "event of default" as
used in this Deed of Trust shall mean the occurrence of any of the following
events:


 (a)           The failure of Grantor to make any installment of principal or
interest due under the Note within ninety (90) days from the date such payment
is due;


 (b)           The failure of Grantor to make any payment except for a payment
described in paragraph (a) hereof, within ninety (90) days of Beneficiary's
notice of such failure; or


 (c)           The failure of Grantor to timely and properly observe, keep or
perform any material nonmonetary covenant, agreement, warranty or condition
herein or of any Loan Documents required to be observed, kept or performed,
except that Grantor shall have one hundred eighty (180) days from notice of such
failure to cure such default and if such default cannot be cured within one
hundred eighty (180) days, Grantor shall have a reasonable period of time within
which to cure such default, provided Grantor promptly commences curative action
and prosecutes such curative action diligently to completion and provided such
default or failure can be and is cured within one year from the date of such
notice.


2.2           Acceleration.  Upon the occurrence of a default, which is not
cured during the applicable cure period, if any, the Beneficiary shall have the
option of declaring all the Secured Indebtedness in its entirety to be
immediately due and payable without notice to Grantor, and the liens and
security interests evidenced hereby shall be subject to foreclosure in any
manner provided for herein and as provided by law.


2.3           Management and Possession.  Upon the occurrence of a default which
is not cured during the applicable cure period, if any, the Beneficiary is
authorized, whether prior or subsequent to the institution of any foreclosure
proceedings, to enter upon the Property, or any part thereof, and to take
possession of the Property and to exercise, without interference from Grantor,
any and all rights to construct, manage, possess, operate, protect or preserve
the Property, and to deduct from such rents all reasonable costs, expenses and
liabilities of every character incurred by the Beneficiary in collecting such
rents and in managing, operating, maintaining, protecting or preserving the
Property and to apply the remainder of such rents on the indebtedness secured
hereby in such manner as the Beneficiary may elect.  If necessary to obtain the
possession provided for above, the Beneficiary may invoke any and all legal
remedies to dispossess Grantor.
 
4

--------------------------------------------------------------------------------


 
2.4           Foreclosure as Deed of Trust.  Upon the occurrence of a default
hereunder, which is not cured during the applicable cure period, if any, the
Beneficiary may declare a violation of any of the covenants hereof and elect to
advertise the Mortgaged Property, Improvements and Rights for sale and demand
such sale.  Then, upon filing notice of such election and demand for sale with
the Trustee, the Trustee shall proceed to foreclose upon the Property as
provided by applicable law.  The Trustee shall provide public notice of such
foreclosure sale as provided by applicable law.  The Trustee shall sell and
dispose of the Property, Improvements and Rights (en masse or in separate
parcels, as the Beneficiary may think best) and all the right, title and
interest of Grantor, and its successors and assigns therein, at public auction
all in accordance with the provisions of Colorado Statutes.  Such sale(s) shall
be a perpetual bar, both in law and equity, against Grantor and its successors
and assigns, and all other persons claiming the Mortgaged Property, Improvements
and Rights or any part thereof by, through, from or under Grantor.  The
Beneficiary may purchase the Mortgaged Property, Improvements and Rights, or any
part thereof, and may bid in any part or all of the indebtedness secured hereby,
and it shall not be obligatory under the purchaser(s) at any such sale to see to
the application of the purchase money.


Any reasonable costs incurred by Beneficiary or its attorney as a part of the
cost of foreclosure in conjunction with Grantor's default hereunder shall be
deemed allowable by the Trustee in a foreclosure action.  Such allowable costs
shall include, but not be limited to, appraisal fees, attorney fees and all
costs incurred by Beneficiary or its attorney in conjunction with securing,
preserving and maintaining the Property and any improvements contained thereon,
such as, by way of example and not by way of limitation, costs incurred in
conjunction with the appointment and/or institution of a receivership (whether
or not a receiver be appointed).


2.5           Foreclosure as Mortgage.  This instrument shall be effective as a
mortgage as well as a deed of trust and, upon the occurrence of a default, may
be foreclosed, at the election of Beneficiary, as to any of the Property in any
manner permitted by the laws of the State of Colorado.


2.6           Application of Proceeds.  The proceeds of any sale in foreclosure
of the liens evidenced hereby shall be applied:


FIRST, to the payment of all costs and expenses incident to such foreclosure
sale, including, but not limited to, all reasonable attorneys' fees and court
costs and charges of every character, and the statutory fee to the Trustee;


SECOND, to the payment in full of the Secured Indebtedness (including,
specifically, without limitation, the principal, interest, late charges and
attorneys' fees due and unpaid on the Note and the amounts due and unpaid and
owed to the Beneficiary under this Deed of Trust) in such order as the
Beneficiary may elect; and


THIRD, the remainder, if any, shall be paid in accordance with applicable
statutory provisions or court order.
 
5

--------------------------------------------------------------------------------


 
2.7           Receiver.  In addition to all other remedies herein provided for,
Grantor agrees that upon the occurrence of a default, the Beneficiary shall, as
a matter of right, be entitled to an ex parte appointment of a receiver or
receivers for all or any part of the Property without regard to the value of the
Property or the solvency of any person or persons liable for the payment of the
indebtedness secured hereby, and Grantor does hereby consent to the appointment
of such receiver or receivers, waives any and all defenses to such appointment
and agrees not to oppose any application therefor by the Beneficiary, but
nothing herein is to be construed to deprive the Beneficiary of any other right,
remedy or privilege it may now have under the law to have a receiver appointed;
provided, however, that the appointment of such receiver, trustee or other
appointee by virtue of any court order, statute or regulation shall not impair
or in any manner prejudice the rights of the Beneficiary to receive payment of
the rents and income.  The receiver or his/her/its agents shall be entitled to
enter upon and take possession of any and all of the Property.  The receiver,
personally or through its agents or attorneys, may exclude Grantor and its
agents, servants and employees wholly from the Property and have, hold, use,
operate, manage and control the same and each and every part thereof, and keep
insured, the Property.  Such receivership shall, at the option of the
Beneficiary, continue until full payment of all sums, hereby secured, then due
and payable or until title to the Property shall have passed by foreclosure sale
under this Deed of Trust and the period of redemption, if any, shall have
expired.


2.8           Remedies Cumulative.  All remedies herein expressly provided for
are cumulative of any and all other remedies existing at law or in equity and
are cumulative of any and all other remedies provided for in any other
instrument securing the payment of the Secured Indebtedness, or any part
thereof, or otherwise benefiting the Beneficiary, and the Trustee and the
Beneficiary shall, in addition to the remedies herein provided, be entitled to
avail themselves of all such other remedies as may now or hereafter exist at law
or in equity for the collection of the Secured Indebtedness and the enforcement
of the covenants herein and the foreclosure of the liens and security interests
evidenced hereby, and the use of any remedy provided for hereunder or under any
such other instrument or provided for by law shall not prevent the concurrent or
subsequent use of any other appropriate remedy or remedies.  Beneficiary shall
be entitled to enforce the provisions of this Deed of Trust and to exercise its
rights and remedies hereunder notwithstanding that some or all of the
indebtedness hereby secured is now or shall hereafter be otherwise secured,
whether by mortgage, pledge, lien, assignment or otherwise.  Neither the
acceptance of this Deed of Trust nor the enforcement thereof shall prejudice or
in any manner affect the right of Beneficiary to realize upon or enforce any
other security now or hereafter held by Beneficiary, it being understood that
the Beneficiary shall be entitled to enforce this Deed of Trust and any other
security now or hereafter held by it in such order and manner as it may in its
sole discretion determine.


2.9           Election of Remedies.  The Beneficiary may resort to any security
given by this Deed of Trust or to any other security now existing or hereafter
given to secure the payment of the Secured Indebtedness, in whole or in part,
and in such portions and in such order as may seem best to the Beneficiary in
its sole discretion.


2.10         Tenancy of Grantor.  In the event there is a foreclosure sale
hereunder and at the time of such sale Grantor or its representatives,
successors or assigns or any other persons claiming any interest in the Property
by, through or under Grantor are occupying or using the Property, or any part
thereof, each and all shall, at the option of the Beneficiary or the purchaser
at such sale, as the case may be, immediately become the tenant of the
Beneficiary or said purchaser and said tenancy shall be terminable at will by
the Beneficiary or said purchaser.  In the event any tenant fails to surrender
possession of said Property upon the exercise of such option, the purchaser
shall be entitled to institute and maintain an action for forcible entry and
detainer.
 
6

--------------------------------------------------------------------------------


 
3.           Miscellaneous.


3.1           Release.  If the Secured Indebtedness is paid in full, then and in
that event only all rights under this Deed of Trust shall be released by the
Beneficiary in due form at Grantor's cost.  No release of this Deed of Trust or
the lien thereof shall be valid unless executed by the Beneficiary.


3.2           Beneficiary Rights.  Without affecting the responsibility of
Grantor for the performance of the covenants and agreements herein contained,
and without affecting the lien of this Deed of Trust upon any of the Property,
the Beneficiary may at any time and from time to time without notice in
writing:  (a) waive compliance by Grantor with any covenant herein made by
Grantor to the extent and in the manner specified in such writing; (b) consent
to Grantor doing any act which hereunder Grantor is required to do, to the
extent and in the manner specified in such writing; (c) release any part of the
Property, or any interest therein, from the lien and security interest of this
Deed of Trust; (d) release any party liable, either directly or indirectly, for
the Secured Indebtedness or for any covenant herein or in any other instrument
now or hereafter securing the payment of the Secured Indebtedness, without
impairing or releasing the liability of any other party; (e) extend the time for
payment of the Note or otherwise grant indulgences or modify the Note; or (f)
subordinate the lien hereof.


3.3           Maximum Interest.  Any provision contained herein, in the Note or
in any other instrument evidencing, securing or otherwise relating to any of the
Secured Indebtedness to the contrary notwithstanding, the Beneficiary shall not
be entitled to receive or collect, nor shall Grantor be obligated to pay,
interest on any of the Secured Indebtedness in excess of the maximum rate of
interest permitted by applicable law, and if any provision herein, in the Note
or in such other instrument shall ever be construed or held to permit the
collection or to require the payment of any amount of interest in excess of that
permitted by applicable law, the provisions of the Note shall control and shall
override any contrary or inconsistent provision herein or in such other document
or instrument.


3.4           Notices.  Any and all notices, elections, demands, requests, and
responses thereto permitted or required to be given under this Deed of Trust
shall be in writing, signed by or on behalf of the party giving the same, and
shall be deemed to have been properly given and shall be effective upon being
personally delivered, or upon being deposited in the United States mail, postage
prepaid, certified with return receipt requested, or upon being deposited with
an overnight commercial delivery service requiring proof of delivery, to the
other party at the address of such other party set forth above or at such other
address within the continental United States as such other party may designate
by notice specifically designated as a notice of change of address and given in
accordance herewith; provided, however, that the time period in which a response
to any such notice, election, demand or request must be given shall commence on
the date of receipt thereof; and provided further that no notice of change of
address shall be effective until the date of receipt thereof.  Personal delivery
to a party or to any officer, partner, agent or employee of such party at said
address shall constitute receipt.  Rejection or other refusal to accept or
inability to deliver because of changed address of which no notice has been
received shall also constitute receipt.  Any such notice, election, demand,
request or response to the respective parties shall be addressed to the
addresses provided above.
 
7

--------------------------------------------------------------------------------


 
3.5           Binding Effect.  The terms, provisions, covenants and conditions
hereof shall be binding upon Grantor and the heirs, representatives, successors
and assigns of Grantor, including all heirs and successors in interest of
Grantor in and to all or any part of the Property, and shall inure to the
benefit of Grantor, the Trustee and the Beneficiary and their respective
successors and assigns, substitutes and assigns and shall constitute covenants
running with the land.  All references in this Deed of Trust to Grantor, the
Trustee or the Beneficiary shall be deemed to include all such representatives,
successors, substitutes and assigns.


3.6           Invalidity.  A determination that any provision of this Deed of
Trust is unenforceable or invalid shall not affect the enforceability or
validity of any remaining provision, and any determination that the application
of any provision of this Deed of Trust to any person or circumstance is illegal
or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to any other persons or circumstances.


3.7           Redemption.  In the event the Property or any part thereof shall
be sold upon foreclosure as provided hereunder, the sum for which the same shall
have been sold shall, for purposes of redemption (pursuant to Section 38-38-301,
et seq., C.R.S., or the corresponding provisions of any future law), bear
interest at the rate of interest provided in the Note from the date of sale
until paid.


3.8           Governing Law.  This Deed of Trust and the Note secured hereby
shall be governed by and construed according to the laws of the State of
Colorado at the date of execution.


3.9           Grantor’s Liability.  The Grantor’s liability is limited pursuant
to the terms of the Note. Notwithstanding any other provision of this Deed of
Trust to the contrary, it is agreed that the Grantor of this Deed of Trust shall
have no personal liability for any default hereunder and that the sole recourse
in the event of any default hereunder shall be the Beneficiary’s right to the
disposition and/or foreclosure of the Mortgaged Property.


IN WITNESS WHEREOF, the Grantor has executed this instrument as of the date
first set forth above.


GRANTOR:
 
WITS BASIN PRECIOUS MINERALS INC.
 
By:
 

 
8

--------------------------------------------------------------------------------




STATE OF MINNESOTA                             )
) ss.
COUNTY OF __________                            )


The foregoing instrument was acknowledged before me this ______ day of
________________, 200_, by ___________________, as _____________ of Wits Basin
Precious Minerals, Inc., a Minnesota corporation, on behalf of the corporation.



 
Notary Public

 
9

--------------------------------------------------------------------------------


 
EXHIBIT A
TO
DEED OF TRUST


LEGAL DESCRIPTION
 

--------------------------------------------------------------------------------


